DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 7-8 of the Reply, Applicant discloses that Claims 1, 8, and 15 are amended to overcome the rejection of Pless in view of Abdelhalim. In view of the amendments, Claim 1 is now rejected as being upatentable over Pless in view of Luo et al (U.S. Publication No. 2012/0197092; cited by Applicant; previously cited) and Abdelhalim. Claim 8 is now rejected as being unpatentable over Pless in view of Luo, Abdelhalim, and Toraichi et al (U.S. Publication No. 2011/0153704). Claim 15 is now rejected as being unpatentable over Pless in view of Luo, Abdelhalim, and Szczepanski.
At Pg. 8-9 of the Reply, Applicant argues against the 103 rejection of Claims 2, 19, and 20 in the previous office action. In view of the amendments, Claim 2 is now rejected as being unpatentable over Pless, Luo, and Abdelhalim, applied to claim 1 above, and further in view of Szczepanski. Claim 19 is now cancelled. Claim 20 is now rejected as being unpatentable over Pless in view of Luo, Abdelhalim, and Szczepanski.
Applicant further alleges that there is no motivation to combine since Szczepanski does not directly teach determination or prediction of seizure activity.  Examiner respectfully disagrees. It is well-settled that the suggestion to combine need not come from the reference itself.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally 
At Pg. 10 of the Reply, Applicant argues against the 103 rejection of Claims 7 and 10 in the previous office action. In view of the amendments, Claim 7 is now rejected as being unpatentable over Pless, Luo, and Abdelhalim, applied to claim 1 above, and further in view of Thornton. Claim 10 is now rejected as being unpatentable over Pless in view of Luo, Abdelhalim, and Toraichi.
At Pg. 10-11 of the Reply, Applicant argues against the 103 rejection of Claims 9, 12, and 13 in the previous office action. In view of the amendments, Claims 9 and 12 are rejected as being unpatentable over Pless in view of Luo, Abdelhalim, and Toraichi. Claim 13 is cancelled.
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 recites “non-seziure” but should read “non-seizure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15-18, 20-21, 23, and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “a seizure event” in lines 13-14. It is unclear whether this is the same “seizure event” that is referred to in line 10.
Claim 2 recites “a seizure occurrence” in line 9. It is unclear whether this is referring to the same element as the same “seizure event” that is referred to in Claim 1, or if these two are referring to separate elements.
Claim 15 recites “a seizure event” in line 16. It is unclear whether this is the same “seizure event” that is referred to in line 3.
The dependent claims 3-7, 16-18, 20-21, 23, and 25-27 inherit but do not remedy the deficiencies of Claims 1 and 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 3-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al (U.S. Publication No. 2003/0004428; cited by Applicant; previously cited) in view of Luo et al (U.S. Publication No. 2012/0197092; cited by Applicant; previously cited) and NPL Abdelhalim “Phase-Synchronization Early Epileptic Seizure Detector VLSI Architecture” IEEE Trans Biomed Circuits Syst. 2011;5(5):430-438. doi:10.1109/TBCAS.2011.2170686 (cited by Applicant; previously cited).
Regarding Claim 1, Pless discloses a system (A system and method for detecting and predicting neuro logical events; Abstract) comprising: 
at least one computing device (an implantable device according to the invention is capable of detecting or predicting any kind of neurological event that has a representative electrographic signature [0073]; Figure 4); 
an application executable in the at least one computing device, wherein the application, when executed, causes the at least one computing device to (subsystems described above may be performed by electronic hardware, computer software, or firmware [0093]; state machines, software, hardware (including ASICs, FPGAs, and other custom electronics, and various combinations of software and hardware) [0167]): 
receive a first series of electroencephalograph (EEG) signals from a first sensor and a second corresponding series of EEG signals from a second sensor (collect data representative of EEG signals within a sequence of uniform time windows each having a specified duration [0039]; control module 410 is capable of being coupled to a plurality of electrodes 412, 414, 416, and 418 (each of which may be connected to the control module 410 via a lead that is analogous or identical to the lead 222 of Fig. 2) for sensing and simulation [0086]; the EEG analyzer function is adapted to receive EEG signals from the electrodes 412-418 [0088]), 
the first sensor and the second sensor positioned on a head of an individual (FIG. 1 is a schematic illustration of a patient's head showing the placement of an implantable neurostimulator [0049]; the lead 222 is coupled to the device 110 via the lead connector 220, and is generally situated on the outer surface of the cranium 214 (and under the patient's scalp 112), extending between the device 110 and a burr hole 224 or other cranial opening, where the lead 222 enters the cranium 214 and is coupled to a depth electrode (see FIG. 4) implanted in a desired location in the patient's brain [0080]); 
determine an onset of a seizure event for the individual (The detection subsystem 422 includes an EEG analyzer function. The EEG analyzer function is adapted to receive EEG signals from the electrodes 412–418, through the electrode interface 420, and to process those EEG signals to identify neurological activity indicative of a seizure, an onset of a seizure, or a precursor to a seizure [0088]); 
and transmit a notification in response to the prediction of an onset of a seizure event for the individual (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless fails to disclose the first sensor and the second sensor positioned on a scalp of an individual.
Luo discloses that the first sensor and the second sensor positioned on a scalp of an individual (the EEG/EMG and motion detection unit 130 includes one or more active dry EEG sensors and/or EMG sensors that can be placed on the forehead, Scalp, and/or other areas of a patient/ user; [0019]).

Pless and Luo fail to disclose that the system determines a phase lock value based at least in part on the first series of EEG signals and the second corresponding series of EEG signals; predict an onset of a seizure event for the individual by comparing the phase lock value with a patient threshold for the individual.
NPL Abdelhalim discloses that the system determines a phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2) based at least in part on the first series of EEG signals and the second corresponding series of EEG signals (Sampling more than one pair of analog channel outputs within a single seizure prediction time window yields multivariate signal processing; Page 3 Column 1; the PLV is computed by extracting the magnitude of the FIR averaged sine and cosine outputs; Page 4 Column 1); and 
predict an onset of a seizure event for the individual by comparing the phase lock value with a patient threshold for the individual (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

(the programmer 312 is able to specify and set variable parameters in the device 110 to adapt the function of the device 110 to meet the patient's needs, download or receive data (including but not limited to stored EEG waveforms, parameters, or logs of actions taken) from the device 110 to the programmer 312, upload or transmit program code and other information from the programmer 312 to the device 110, or command the device 110 to perform specific actions or change modes as desired by a physician operating the programmer 312…data is transmitted between the programmer 312 and the device 110 over the wireless link 310 [0084]).  

Regarding Claim 4, Pless and Luo fail to disclose that the comparison indicates that the phase lock value exceeds the patient threshold for a time period.
NPL Abdelhalim discloses that the comparison indicates that the phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2) exceeds the patient threshold for a time period (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1; Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.


NPL Abdelhalim discloses determining the phase lock value further comprises determining a level of phase synchrony based at least in part on the first series of EEG signals and the second series of EEG signals (Seizure prediction and detection algorithms that use bivariate or multivariate measures to quantify synchronization among two or more neural signals have been shown to yield superior accuracy…It has been shown that before and during a seizure the amount of synchrony between these oscillations from neurons located in different regions of the brain changes significantly [5]. Thus, the amount of synchrony between multiple neural signals is a strong indicator in predicting or detecting seizures [5], [13]. To quantify the level of synchrony between two neural signals, a phase locking value (PLV) can be computed (as shown in Fig. 1) that accurately measures the phase-synchronization between two signal sites in the brain; Page 1 Column 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Regarding Claim 6, Pless and Luo fail to disclose that the patient threshold is based at least in part on previous EEG patient data associated with the individual.
NPL Abdelhalim discloses that the patient threshold is based at least in part on previous EEG patient data associated with the individual (For each patient, three intracranial electrodes located in the proximity of an epileptic focus were used…All early seizure detection methods were compared against the random detector; Page 6 Column 1).


Regarding Claim 21, Pless discloses wherein the notification comprises time interval data determined from prior EEG data from the individual (for an implanted device to have significant real-world utility, it is also advantageous to include a number of other features and capabilities. Specifically, treatment (via electrical stimulation or drug infusion) and/or warning (via an audio annunciator, for example), recording of EEG signals for later consideration and analysis, and telemetry providing a link to external equipment are all useful capabilities for an implanted device capable of detecting or predicting epileptiform signals; [0031]; time interval data is embedded into the EEG data [0040-0041]).

Claims 8-12, 14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al in view of Luo et al, NPL Abdelhalim, and Toraichi et al (U.S. Publication No. 2011/0153704).
Regarding Claim 8, Pless discloses a method (A system and method for detecting and predicting neuro logical events; Abstract) comprising: 
applying a frequency filter to a first electroencephalograph (EEG) signal from a first sensor and a second EEG signal from a second sensor (The second waveform 912 represents a filtered version of the original EEG waveform 910. As shown, most of the high-frequency energy has been eliminated from the signal, and the waveform 912 is significantly smoother. In the disclosed embodiment of the invention, this filtering operation is performed in the sensing front end 512 before the analog to digital converters 612 (FIG. 6)…the processing of the wave morphology analysis units 712 is described in con junction with a filtered and sampled waveform 1010 of the type illustrated as the third waveform 914 of FIG. 9 [0117-0119]), wherein the first sensor and the second sensor are positioned on a head of an individual (FIG. 1 is a schematic illustration of a patient's head showing the placement of an implantable neurostimulator [0049]; the lead 222 is coupled to the device 110 via the lead connector 220, and is generally situated on the outer surface of the cranium 214 (and under the patient's scalp 112), extending between the device 110 and a burr hole 224 or other cranial opening, where the lead 222 enters the cranium 214 and is coupled to a depth electrode (see FIG. 4) implanted in a desired location in the patient's brain [0080]);
receiving, in a computing device, a first series of filtered EEG signals and a second corresponding series of filtered EEG signals (collect data representative of EEG signals within a sequence of uniform time windows each having a specified duration [0039]; control module 410 is capable of being coupled to a plurality of electrodes 412, 414, 416, and 418 (each of which may be connected to the control module 410 via a lead that is analogous or identical to the lead 222 of Fig. 2) for sensing and simulation [0086]; the EEG analyzer function is adapted to receive EEG signals from the electrodes 412-418 [0088]);
detecting, by the computing device, an onset of a seizure event for the individual (The detection subsystem 422 includes an EEG analyzer function. The EEG analyzer function is adapted to receive EEG signals from the electrodes 412–418, through the electrode interface 420, and to process those EEG signals to identify neurological activity indicative of a seizure, an onset of a seizure, or a precursor to a seizure [0088]); and 
transmitting, by the computing device, a notification indicating a prediction of the seizure event for the individual based on the comparison (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless fails to disclose that the first sensor and the second sensor positioned on a scalp of an individual.
Luo discloses that the first sensor and the second sensor positioned on a scalp of an individual (the EEG/EMG and motion detection unit 130 includes one or more active dry EEG sensors and/or EMG sensors that can be placed on the forehead, Scalp, and/or other areas of a patient/ user; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the scalp teachings of Luo into those of Pless in order to easily attach and remove the electrodes from the scalp.
Pless and Luo fail to disclose that the method includes calculating, by the computing device, a phase lock value synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals; and detecting, by the computing device, an onset of a seizure event for the individual by comparing the phase lock value synchrony level with a patient threshold for the individual.
NPL Abdelhalim discloses that the method includes calculating, by the computing device, a phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2)  synchrony level (phase-synchronization algorithm; Page 2 Column 1) based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (Sampling more than one pair of analog channel outputs within a single seizure prediction time window yields multivariate signal processing; Page 3 Column 1; the PLV is computed by extracting the magnitude of the FIR averaged sine and cosine outputs; Page 4 Column 1); and detecting, by the computing device, an onset of a seizure event for the individual by comparing the phase lock value synchrony level (Seizure prediction and detection algorithms that use bivariate or multivariate measures to quantify synchronization among two or more neural signals have been shown to yield superior accuracy…It has been shown that before and during a seizure the amount of synchrony between these oscillations from neurons located in different regions of the brain changes significantly [5]. Thus, the amount of synchrony between multiple neural signals is a strong indicator in predicting or detecting seizures [5], [13]. To quantify the level of synchrony between two neural signals, a phase locking value (PLV) can be computed (as shown in Fig. 1) that accurately measures the phase-synchronization between two signal sites in the brain; Page 1 Column 2) with a patient threshold for the individual (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock teachings of NPL Abdelhalim into those of Pless and Luo in order to in order to ensure the accuracy of the signal estimations when transmitting a notification of a seizure.
Pless, Luo, and NPL Abdelhalim fail to disclose that the frequency filter comprises a Remez filter.
Toraichi discloses that the frequency filter comprises a Remez filter ([0100], [0374-0375], Figures 43-44).
(Toraichi [0057]).

Regarding Claim 9, Pless fails to disclose that the second sensor is a reference EEG signal.  
Luo discloses that the second sensor is a reference EEG signal (reference EEG sensor 330; Paragraph 25; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the reference teachings of Luo into those of Pless in order to serve as a constant signal for comparison.

Regarding Claim 10, Pless fails to disclose that a third sensor is positioned on a lobe of a first ear of the individual and a fourth sensor as a ground reference is positioned on a lobe of a second ear of the individual.
Luo discloses that a third sensor is positioned on a lobe of a first ear of the individual (In some embodiments, seizure detection system 400 includes more than one EEG sensor 402. In some embodiments, EEG sensor 402 is located in different locations based on each user's needs and/or preferences…In some embodiments, the seizure detection system 400 includes a grounded ear clip 406 to reduce the amount of noise; [0026]) and a fourth sensor as a ground reference (reference EEG sensor 404 is mounted/provided on appropriate locations of the user's head for EEG signal detection; [0026]) is positioned on a lobe of a second ear of the individual (Figure 4; Element 404 is positioned on the earlobe of the individual).


Regarding Claim 11, Pless and Luo fail to disclose that the frequency filter passes frequencies from 0.1 Hz to 50 Hz and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasinq effects, and notch filtering to attenuate power line noise.  
NPL Abdelhalim discloses that the frequency filter passes frequencies from 0.1 Hz to 50 Hz (Then, for each contact pair, the signal spectrum was separated into five frequency bands via high-Q bandpass filters: delta (0.5–4 Hz), theta (4–8 Hz), alpha (8–13 Hz), a sub-band of beta (15–25 Hz) and gamma (30–48 Hz); Page 6 Column 1) and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasinq effects (The proposed analog front-end utilizes two stages of AC-coupled amplifiers with a gain of 1000 V/V (60 dB), and tuneable low-pass and high-pass filters to maintain a bandwidth between 0.1 Hz and 5 kHz; Page 2 Column 2), and notch filtering to attenuate power line noise (finite impulse (FIR) filters can be classified as notch filtering; Page 3 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filtering teachings of NPL Abdelhalim into those of Pless and Luo in order to eliminate noise in order to accurately predict a seizure condition.

Regarding Claim 12, Pless fails to disclose that the first sensor or the second sensor, or both sensors, are a dry, active electrode.  
(a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of Pless in order to eliminate the need for conductive gels or glues for installation.

Regarding Claim 14, Pless and Luo fail to disclose that the comparison indicates that the phase lock value exceeds the patient threshold for a time period.
NPL Abdelhalim discloses that the comparison indicates that the phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2) exceeds the patient threshold for a time period (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1; Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock value teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Regarding Claim 22, Pless discloses wherein the notification indicating the onset of the seizure event for the individual comprises a time interval determined from prior EEG data from the individual (for an implanted device to have significant real-world utility, it is also advantageous to include a number of other features and capabilities. Specifically, treatment (via electrical stimulation or drug infusion) and/or warning (via an audio annunciator, for example), recording of EEG signals for later consideration and analysis, and telemetry providing a link to external equipment are all useful capabilities for an implanted device capable of detecting or predicting epileptiform signals; [0031]; time interval data is embedded into the EEG data [0040-0041]).  

Regarding Claim 24, Pless and Luo fail to disclose wherein after receiving, in the computing device, the first and second series of filtered EEG signals, applying EEG signal decompose to the first and second filtered signals using Hilbert transformations in order to calculate a phase and an amplitude of the signals and then calculating, by the computing device, the phase lock synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals.
NPL Abdelhalim discloses wherein after receiving, in the computing device, the first and second series of filtered EEG signals, applying EEG signal decompose to the first and second filtered signals using Hilbert transformations (Hilbert transform; II. Phase-Synchronization Algorithm; Page 2 Columns 1-2; Figures 2-3) in order to calculate a phase and an amplitude of the signals and then calculating, by the computing device, the phase lock synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (Seizure prediction and detection algorithms that use bivariate or multivariate measures to quantify synchronization among two or more neural signals have been shown to yield superior accuracy…It has been shown that before and during a seizure the amount of synchrony between these oscillations from neurons located in different regions of the brain changes significantly [5]. Thus, the amount of synchrony between multiple neural signals is a strong indicator in predicting or detecting seizures [5], [13]. To quantify the level of synchrony between two neural signals, a phase locking value (PLV) can be computed (as shown in Fig. 1) that accurately measures the phase-synchronization between two signal sites in the brain; Page 1 Column 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase synchronization teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Claims 15-18, 20, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pless et al in view of Luo et al, NPL Abdelhalim, and NPL Szczepanski et al “Dynamic Changes in Phase-Amplitude Coupling Facilitate Spatial Attention Control in Fronto-Parietal Cortex” PLoS Biol. 2014;12(8):e1001936. Published 2014 Aug 26. doi:10.1371/journal.pbio.1001936 (cited by Applicant; previously cited).
Regarding Claim 15, Pless discloses a method (A system and method for detecting and predicting neuro logical events; Abstract) comprising: 
affixing a plurality of electroencephalograph (EEG) sensors to a head of the individual (FIG. 1 is a schematic illustration of a patient's head showing the placement of an implantable neurostimulator [0049]; the lead 222 is coupled to the device 110 via the lead connector 220, and is generally situated on the outer surface of the cranium 214 (and under the patient's scalp 112), extending between the device 110 and a burr hole 224 or other cranial opening, where the lead 222 enters the cranium 214 and is coupled to a depth electrode (see FIG. 4) implanted in a desired location in the patient's brain [0080]);
receiving, by at least one computing device, neurological signals from the EEG sensors affixed to the head of the individual (collect data representative of EEG signals within a sequence of uniform time windows each having a specified duration [0039]; control module 410 is capable of being coupled to a plurality of electrodes 412, 414, 416, and 418 (each of which may be connected to the control module 410 via a lead that is analogous or identical to the lead 222 of Fig. 2) for sensing and simulation [0086]; the EEG analyzer function is adapted to receive EEG signals from the electrodes 412-418 [0088]);
determining an onset of a seizure event for the individual (The detection subsystem 422 includes an EEG analyzer function. The EEG analyzer function is adapted to receive EEG signals from the electrodes 412–418, through the electrode interface 420, and to process those EEG signals to identify neurological activity indicative of a seizure, an onset of a seizure, or a precursor to a seizure [0088]); and
sending, by the at least one computing device, a notification indicating the detection of a seizure event for the individual (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless fails to disclose EEG sensors affixed to the scalp of an individual.
Luo discloses EEG sensors affixed to the scalp of an individual (the EEG/EMG and motion detection unit 130 includes one or more active dry EEG sensors and/or EMG sensors that can be placed on the forehead, Scalp, and/or other areas of a patient/ user; [0019]).

Pless and Luo fail to disclose determining, from previously recorded neurological signals, a patient threshold for an individual that indicates a detection of a seizure event for the individual; calculating, by the at least one computing device, a phase lock value for the neurological signals over a time series; and comparing, by the at least one computing device, at least the phase lock value with the patient threshold.
NPL Abdelhalim discloses determining, from previously recorded neurological signals, a patient threshold for an individual that indicates a detection of a seizure event for the individual (Sampling more than one pair of analog channel outputs within a single seizure prediction time window yields multivariate signal processing; Page 3 Column 1; the PLV is computed by extracting the magnitude of the FIR averaged sine and cosine outputs; Page 4 Column 1); 
calculating, by the at least one computing device, a phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2) for the neurological signals over a time series; and 
comparing, by the at least one computing device, at least the phase lock value with a patient threshold (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1).

Pless, Luo, and NPL Abdelhalim fail to disclose calculating, by the at least one computing device, an amplitude lock value for the neurological signals over a time series; -4-Application Number: 16/081,551Docket Number: 822038-1010and wherein the comparison further includes comparing, by the at least one computing device, at least the amplitude lock value with the patient threshold.
NPL Szczepanski discloses calculating, by the at least one computing device, an amplitude lock value for the neurological signals over a time series; -4-Application Number: 16/081,551Docket Number: 822038-1010and wherein the comparison further includes comparing, by the at least one computing device, at least the amplitude lock value with the patient threshold (Phase-amplitude cross-frequency coupling (PAC) is a mechanism that has been proposed to coordinate the timing of neuronal firing within local neural networks (see [16] for a review). PAC, the statistical dependence between the phase of a low-frequency rhythm and the amplitude (or power) of the high-frequency component of electrical brain activity, is proposed to operate through a physiologically plausible mechanism: low-frequency phase controls neuronal excitability through fluctuations in membrane potentials, while increases in high-frequency power reflect increases in local neuronal spiking activity; Page 2 Columns 1-2; In many of these electrodes (123 of 273; 45.05%; in eight subjects), we found significant coupling between the phase of the delta/theta signal (2–5 Hz) and HG amplitude (80–250 Hz) during attention to the cued visual field while awaiting target appearance (0– 1000 ms post-trial onset). The coupling values averaged across all attention trials, as measured by the phase-locking value (PLV), ranged between 0.16 and 0.57 for all electrodes showing this significant PAC; Page 3 Column 2; We used these comodulograms to focus on two specific frequency ranges, one for the phase data (2–5 Hz) and one for the amplitude data (100–150 Hz), to assess PAC significance in each electrode. A single PLV was calculated for each electrode and trial type and compared to a surrogate distribution of 1000 PLVs; Page 12 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the amplitude lock teachings of NPL Szczepanski into those of Pless, Luo, and NPL Abdelhalim in order to ensure the accuracy of the signal estimations. 

Regarding Claim 16, Pless and Luo fail to disclose that the patient threshold is identified by locating changes of phase values for the neurological signals.
NPL Abdelhalim discloses that the patient threshold is identified by locating changes of phase values for the neurological signals (phase-synchronization algorithm; Page 2 Column 1; The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold. The combined magnitude and PLV detector output is formed by AND-ing the outputs of the individual detectors. Each threshold detector, once triggered, remains active for the duration equal to the sum of SOP and SPH time periods. All early seizure detection methods were compared against the random detector; Page 6 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the patient threshold teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Regarding Claim 17, Pless discloses that the notification is sent on an onset of a seizure event for the individual (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless and Luo fail to disclose when the phase lock value exceeds the patient threshold.
NPL Abdelhalim discloses when the phase lock value exceeds the patient threshold (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock value teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Regarding Claim 18, Pless discloses that the notification is directed to a seizure control system (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]), wherein the seizure control system is configured to deliver electrical simulation to a brain of the individual (If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless and Luo fail to disclose when the phase lock value rises above the patient threshold, based on a synchrony level calculation based on the neurological signals.
NPL Abdelhalim discloses when the phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2) rises above the patient threshold (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold…The magnitude and PLV thresholds are adjusted for each patient to achieve the highest sensitivity in early detection of seizures; Page 6 Columns 1-2), based on a synchrony level calculation based on the neurological signals (Seizure prediction and detection algorithms that use bivariate or multivariate measures to quantify synchronization among two or more neural signals have been shown to yield superior accuracy…It has been shown that before and during a seizure the amount of synchrony between these oscillations from neurons located in different regions of the brain changes significantly [5]. Thus, the amount of synchrony between multiple neural signals is a strong indicator in predicting or detecting seizures [5], [13]. To quantify the level of synchrony between two neural signals, a phase locking value (PLV) can be computed (as shown in Fig. 1) that accurately measures the phase-synchronization between two signal sites in the brain; Page 1 Column 2).


Regarding Claim 20, Pless discloses that the notification is sent on the onset of the seizure event for the individual (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless and Luo fail to disclose detecting when the phase lock value exceeds the patient threshold.
NPL Abdelhalim discloses detecting when the phase lock value exceeds the patient threshold (Three early seizure detection methods were used in the analysis of the EEG database: magnitude, PLV and combined magnitude with PLV detectors. The magnitude detector is active when the amplitudes of both input channels within a frequency band of interest cross their corresponding thresholds. The PLV detector is triggered when the phase locking value, integrated over an adjustable period of time, drops below a certain threshold; Page 6 Column 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock value teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

NPL Szczepanski discloses when the amplitude lock value exceeds the patient threshold (Phase-amplitude cross-frequency coupling (PAC) is a mechanism that has been proposed to coordinate the timing of neuronal firing within local neural networks (see [16] for a review). PAC, the statistical dependence between the phase of a low-frequency rhythm and the amplitude (or power) of the high-frequency component of electrical brain activity, is proposed to operate through a physiologically plausible mechanism: low-frequency phase controls neuronal excitability through fluctuations in membrane potentials, while increases in high-frequency power reflect increases in local neuronal spiking activity; Page 2 Columns 1-2; In many of these electrodes (123 of 273; 45.05%; in eight subjects), we found significant coupling between the phase of the delta/theta signal (2–5 Hz) and HG amplitude (80–250 Hz) during attention to the cued visual field while awaiting target appearance (0– 1000 ms post-trial onset). The coupling values averaged across all attention trials, as measured by the phase-locking value (PLV), ranged between 0.16 and 0.57 for all electrodes showing this significant PAC; Page 3 Column 2; We used these comodulograms to focus on two specific frequency ranges, one for the phase data (2–5 Hz) and one for the amplitude data (100–150 Hz), to assess PAC significance in each electrode. A single PLV was calculated for each electrode and trial type and compared to a surrogate distribution of 1000 PLVs; Page 12 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the amplitude lock teachings of NPL Szczepanski into those of Pless, Luo, and NPL Abdelhalim in order to ensure the accuracy of the signal estimations. 

Regarding Claim 23, Pless discloses wherein the notification indicating the onset of the seizure event for the individual comprises a time interval determined from prior EEG data from the individual (for an implanted device to have significant real-world utility, it is also advantageous to include a number of other features and capabilities. Specifically, treatment (via electrical stimulation or drug infusion) and/or warning (via an audio annunciator, for example), recording of EEG signals for later consideration and analysis, and telemetry providing a link to external equipment are all useful capabilities for an implanted device capable of detecting or predicting epileptiform signals; [0031]; time interval data is embedded into the EEG data [0040-0041]).  

Regarding Claim 25, Pless fails to disclose wherein after receiving, by at least one computing device, the neurological signals from the EEG sensors affixed to the scalp of the individual, applying EEG signal decompose to the neurological signals using Hilbert transformations and then calculating, by the computing device, the phase lock value for the neurological signals over a time series and the amplitude lock value for the neurological signals over the time series.  
Luo discloses that the EEG sensors are affixed to the scalp of the individual (the EEG/EMG and motion detection unit 130 includes one or more active dry EEG sensors and/or EMG sensors that can be placed on the forehead, Scalp, and/or other areas of a patient/ user; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the scalp teachings of Luo into those of Pless in order to easily attach and remove the electrodes from the scalp.
NPL Abdelhalim discloses wherein after receiving, by at least one computing device, the neurological signals from the EEG sensors, applying EEG signal decompose to the neurological signals using Hilbert transformations (Hilbert transform; II. Phase-Synchronization Algorithm; Page 2 Columns 1-2; Figures 2-3) and then calculating, by the computing device, the phase lock value (The phase locking value is computed using the CORDIC algorithm; Page 3 Columns 1-2; Sampling more than one pair of analog channel outputs within a single seizure prediction time window yields multivariate signal processing; Page 3 Column 1; the PLV is computed by extracting the magnitude of the FIR averaged sine and cosine outputs; Page 4 Column 1) for the neurological signals over a time series.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filtering and phase lock value teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.
NPL Szczepanski discloses an amplitude lock value (Phase-amplitude cross-frequency coupling (PAC) is a mechanism that has been proposed to coordinate the timing of neuronal firing within local neural networks (see [16] for a review). PAC, the statistical dependence between the phase of a low-frequency rhythm and the amplitude (or power) of the high-frequency component of electrical brain activity, is proposed to operate through a physiologically plausible mechanism: low-frequency phase controls neuronal excitability through fluctuations in membrane potentials, while increases in high-frequency power reflect increases in local neuronal spiking activity; Page 2 Columns 1-2; In many of these electrodes (123 of 273; 45.05%; in eight subjects), we found significant coupling between the phase of the delta/theta signal (2–5 Hz) and HG amplitude (80–250 Hz) during attention to the cued visual field while awaiting target appearance (0– 1000 ms post-trial onset). The coupling values averaged across all attention trials, as measured by the phase-locking value (PLV), ranged between 0.16 and 0.57 for all electrodes showing this significant PAC; Page 3 Column 2; We used these comodulograms to focus on two specific frequency ranges, one for the phase data (2–5 Hz) and one for the amplitude data (100–150 Hz), to assess PAC significance in each electrode. A single PLV was calculated for each electrode and trial type and compared to a surrogate distribution of 1000 PLVs; Page 12 Column 1) for the neurological signals over the time series.  


Regarding Claim 26, Pless and Luo fail to disclose wherein the synchrony level calculation is based on a distribution of phase lock values between seizure and non-seziure states of the individual.
NPL Abdelhalim wherein the synchrony level calculation is based on a distribution of phase lock values between seizure and non-seziure states of the individual (II. Phase-Synchronization Algorithm, Page 2; Results, Pages 5-7; Figures 10-12; Figure 11 specifically shows the difference between seizure and non-seizure states for the patients and the different PLV values in part (e)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pless, Luo, and NPL Abdelhalim, applied to claim 1 above, and further in view of NPL Szczepanski.
Regarding Claim 2, Pless discloses wherein transmitting the notification further comprises transmitting the notification in response to indicate a seizure occurrence (The actions performed by such an embodiment of the device 110 need not be therapeutic, but may involve data recording or transmission, providing warnings to the patient, or any of a number of known alternative actions [0076]; If an event detector flag is set (step 2022), then a corresponding action is initiated (step 2024) by the device. Actions according to the invention can include the presentation of a warning to the patient, an application of therapeutic electrical stimulation, a delivery of a dose of a drug, an initiation of a device mode change, or a recording of certain EEG signals, it will be appreciated that there are numerous other possibilities…Multiple event detector flags are possible, each one representing a different combination of detection channel flags [0174-0175]).
Pless, Luo, and NPL Abdelhalim fail to disclose that the application further causes the at least one computing device to determine an amplitude lock value based at least in part on the first series of EEG signals and the second corresponding series of EEG signals, and compare the determined amplitude lock value with the patient threshold.
NPL Szczepanski discloses that the application further causes the at least one computing device to determine an amplitude lock value based at least in part on the first series of EEG signals and the second corresponding series of EEG signals, and compare the determined amplitude lock value with the patient threshold (Phase-amplitude cross-frequency coupling (PAC) is a mechanism that has been proposed to coordinate the timing of neuronal firing within local neural networks (see [16] for a review). PAC, the statistical dependence between the phase of a low-frequency rhythm and the amplitude (or power) of the high-frequency component of electrical brain activity, is proposed to operate through a physiologically plausible mechanism: low-frequency phase controls neuronal excitability through fluctuations in membrane potentials, while increases in high-frequency power reflect increases in local neuronal spiking activity; Page 2 Columns 1-2; In many of these electrodes (123 of 273; 45.05%; in eight subjects), we found significant coupling between the phase of the delta/theta signal (2–5 Hz) and HG amplitude (80–250 Hz) during attention to the cued visual field while awaiting target appearance (0– 1000 ms post-trial onset). The coupling values averaged across all attention trials, as measured by the phase-locking value (PLV), ranged between 0.16 and 0.57 for all electrodes showing this significant PAC; Page 3 Column 2; We used these comodulograms to focus on two specific frequency ranges, one for the phase data (2–5 Hz) and one for the amplitude data (100–150 Hz), to assess PAC significance in each electrode. A single PLV was calculated for each electrode and trial type and compared to a surrogate distribution of 1000 PLVs; Page 12 Column 1).  
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pless, Luo, and NPL Abdelhalim, applied to claim 1 above, and further in view of Thornton (U.S. Patent No. 5,564,433; previously cited).
Regarding Claim 7, Pless, Luo, and NPL Abdelhalim fail to disclose that the first sensor and the second sensor are coupled to a cap worn on the scalp of the individual.
Thornton discloses that the first sensor and the second sensor (electrode assembly 42) are coupled to a cap (cap Element 36) worn on the scalp of the individual (As shown in FIG. 3, the assemblies 42 and 52 thru 76 were employed and positioned, approximately, according to the 10-20 placement system. FIG. 4 shows the inside of the cap 36. The two electrode assemblies 58 and 76 were positioned in the split between the hemispheres in the frontal lobes. The remainder of the electrode assemblies were positioned in the cap 36 and corresponding on the head 40 (FIG. 2) in a geometric fashion to proportionally cover as equally as possible the scalp above the frontal brain lobes (6 left frontal and 6 right frontal); Column 9 Lines 51-60; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cap teachings of Thornton into those of Pless, Luo, and NPL Abdelhalim in order to easily attach and remove the electrodes from the scalp.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pless, Luo, and NPL Abdelhalim, applied to claim 1 above, and further in view of Toraichi.

Luo discloses that the first sensor and the second sensor positioned on a scalp of an individual (the EEG/EMG and motion detection unit 130 includes one or more active dry EEG sensors and/or EMG sensors that can be placed on the forehead, Scalp, and/or other areas of a patient/ user; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the scalp teachings of Luo into those of Pless in order to easily attach and remove the electrodes from the scalp.
NPL Abdelhalim discloses further comprising after, receive a first series of electroencephalograph (EEG) signals from a first sensor and a second corresponding series of EEG signals from a second sensor, the first sensor and the second sensor positioned on a scalp of an individual, apply EEG signal decompose via the Hilbert transformations (Hilbert transform; II. Phase-Synchronization Algorithm; Page 2 Columns 1-2; Figures 2-3) in order to calculate the phase and amplitude of the signal, and then determine a phase lock value based at least in part on the first series of EEG signals and the second corresponding series of EEG signals (Seizure prediction and detection algorithms that use bivariate or multivariate measures to quantify synchronization among two or more neural signals have been shown to yield superior accuracy…It has been shown that before and during a seizure the amount of synchrony between these oscillations from neurons located in different regions of the brain changes significantly [5]. Thus, the amount of synchrony between multiple neural signals is a strong indicator in predicting or detecting seizures [5], [13]. To quantify the level of synchrony between two neural signals, a phase locking value (PLV) can be computed (as shown in Fig. 1) that accurately measures the phase-synchronization between two signal sites in the brain; Page 1 Column 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phase lock value teachings of NPL Abdelhalim into those of Pless and Luo in order to accurately predict a seizure condition to initiate necessary safety actions.
Toraichi discloses that the frequency filter comprises a Remez filter ([0100], [0374-0375], Figures 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the Remez filter teachings of Toraichi into those of Pless, Luo, and NPL Abdelhalim in order to eliminate noise (Toraichi [0057]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793